Citation Nr: 1213042	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  03-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1971 and from August 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

In April 2004, the Veteran testified at a hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with his claims file.  

In November 2006, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued a Memorandum Decision which vacated the Board's November 2006 decision with respect to the issue of service connection for a right shoulder disability and remanded the case to the Board for action consistent with its decision.  This matter was then returned to the Board in October 2010 at which time it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a right shoulder disability was incurred in or a result of his period of active service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).   

Given that this decision grants the full benefit sought, the claim is substantiated and further notice or development is not required.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he sustained an injury to his right shoulder during an in-service accident in February or March of 1970 in Alaska.  He also claims that he went to sick call at the clinic at Ft. Richardson the day following the injury and after seeing the doctor, was sent to the hospital at the Elmendorf Air Force Base, where he had X-rays taken and was prescribed painkillers.  He contends that he has a current right shoulder disability related to the reported in-service injury.

Service treatment records are negative for any complaints or findings of a right shoulder injury or disability, and at the time of the Veteran's July 1971 separation examination for his first period of service, normal findings were reported for the upper extremities.   Furthermore, on his June 1972 report of medical history, the Veteran indicated that he had not had a painful or trick shoulder or elbow; arthritis, rheumatism or bursitis; or bone, joint or other deformity.  At the time of his June 1972 physical examination, normal findings were again reported for the upper extremities, and he indicated that he was in good health.

There are no objective medical findings of a right shoulder problem in the years immediately following service.  

VA examination reports dated in June 1993 and June 1998 show that the Veteran did not report a history or complaints referable to the right shoulder.

A VA outpatient treatment record dated in July 1996 shows that the Veteran was evaluated for recurrent right shoulder pain, weakness, and crepitus.  He was said to have probable degenerative arthritis of the right shoulder.

In his November 2002 notice of disagreement, the Veteran indicated that he had been injured when he fell off of a bulldozer and his head and shoulder on the floor during his period of active service.

During his April 2004 hearing, the Veteran testified that after seeking medical treatment in service for his shoulder injury, he continued to have pain in the shoulder, and that at times he self-medicated with over the counter pain relievers, but when the pain got too bad, he sought medical treatment at the VA hospital in Phoenix, Tucson, and Spokane.  He testified that he first sought VA treatment for his shoulder in the late eighties.  He also testified that his right shoulder condition had progressively gotten worse since his in-service injury.

A VA examination report dated in November 2010 shows that the VA examiner reviewed the Veteran's claims file and reiterated a history consistent with that as set forth above.  Physical examination resulted in a diagnosis of degenerative joint disease of the acromioclavicular joint with moderate functional impairment, but no weakness, fatigability, incoordination, or lack of endurance.  

The examiner indicated that the Veteran had no in-service treatment related to the right shoulder, but that he currently had a diagnosis of degenerative joint disease of the right shoulder.  He added that the while the available evidence does not show in-service treatment, certain available records did corroborate the history as given by the Veteran and, therefore, it was at least as likely as not that the current right shoulder condition was related to an injury in service as reported.

In an addendum to the November 2010 VA examination report dated in November 2011, the same VA examiner reviewed the Veteran's claims file and concluded that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while there was no evidence to support current right shoulder disorder having been incurred due to service, there was also no evidence of any other post-service injury to support the onset of his condition.  The examiner noted that the Veteran's competent reports as to the onset and continuity of symptoms were considered in formulating his opinion, thus, he reiterated the opinion as previously rendered.

Having carefully considered the competent medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and thus supports a finding of service connection for a right shoulder disability.  The Veteran is competent to report a history of injuring his right shoulder in service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Veteran's report that he hurt his right shoulder during service is competent and credible and, therefore, of great probative weight. 

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, an examiner must consider lay statements regarding in-service occurrence and continuity of symptoms of a disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  

The Board finds probative the November 2010 and 2011 opinions of the VA examiner that stated that it was at least as likely as not that the Veteran's current right shoulder disability was related to the reported in-service injury.  

The opinions were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale that took into account the negative evidence.  Accordingly, they are found to carry significant weight. The VA examiner in November 2010 and 2011 clearly considered the Veteran's statements in rendering his opinion.  Further, there is no competent medical evidence to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.

The record contains no competent opinions against the Veteran's claim.  In light of the Veteran's credible account of having injured his right shoulder in service, his credible account as to the onset and continuity of symptoms, and the November 2010 and 2011 opinions linking the current degenerative joint disease of the acromioclavicular joint to service, and resolving doubt in the Veteran's favor, the Board finds that a current right shoulder disability, diagnosed as degenerative joint disease is a result of an injury in active service. 

Accordingly, service connection for a right shoulder disability is warranted.  38 U.S.C.A. §§ 1110; 5107(b) (West 2002).


ORDER

Service connection for a right shoulder disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


